NO. 07-09-0291-CR
                           NO. 07-09-0292-CR

                        IN THE COURT OF APPEALS

                   FOR THE SEVENTH DISTRICT OF TEXAS

                              AT AMARILLO

                                PANEL C

                            SEPTEMBER 9, 2010








                      VICTOR JOE CORTEZ, APPELLANT


                                   v.


                      THE STATE OF TEXAS, APPELLEE





             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

          NOS. 58,786-A, 58,787-A; HONORABLE HAL MINER, JUDGE





Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                           MEMORANDUM OPINION

      Appellant, Victor Joe Cortez, was convicted by a  jury  of  three
counts of aggravated sexual  assault  of  a  child  and  one  count  of
indecency  with  a  child  by  sexual  contact  enhanced  by  a   prior
conviction for the felony offense of indecency  with  a  child.[1]   He
was sentenced to confinement for three consecutive life  sentences  and
one concurrent life sentence.  In presenting his  appeal,  counsel  has
filed an Anders[2] brief in support of a motion to withdraw.  We  grant
counsel's motion and affirm.

      In support of her motion to withdraw, counsel certifies  she  has
conducted a  conscientious  examination  of  the  record  and,  in  her
opinion, the record reflects no potentially plausible basis to  support
an appeal.  Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396,
18 L. Ed. 2d 493  (1967);  In  re  Schulman,  252 S.W.3d 403,   406
(Tex.Crim.App.  2008).   Counsel  candidly  discusses  why,  under  the
controlling authorities, the appeal is frivolous.  See High  v.  State,
573 S.W.2d 807,  813  (Tex.Crim.App.   1978).    Counsel   has   also
demonstrated that she has complied with the requirements of Anders  and
In re Schulman by (1) providing a copy of the brief to  Appellant,  (2)
notifying him of his right to file a pro se response if he  desired  to
do so, and (3) informing him of his right to file  a  pro  se  petition
for discretionary review.  In re Schulman, 252 S.W.3d  at  408.[3]   No
response was filed by the State.  Appellant filed a pro se response  to
counsel's brief.[4]

      By his Anders brief, counsel raises three arguable  issues:   (1)
whether the trial court erred by ordering  three  of  Appellant's  life
sentences to run consecutively, (2) whether Appellant's punishment  was
properly enhanced to automatic life, despite the  State's  use  of  the
same prior  conviction  to  enhance  two  separate  offenses,  and  (3)
whether the evidence was  both  legally  and  factually  sufficient  to
support Appellant's conviction.  Counsel  then  candidly  reviews  each
arguable issue and explains why no reversible error is presented.

      Where we have an Anders brief by counsel and a pro  se  response,
we have two choices.  We  may  determine  that  the  appeal  is  wholly
frivolous and issue an opinion explaining that  we  have  reviewed  the
record and find no reversible error; Bledsoe v. State, 178 S.W.3d 824,
826-27 (Tex.Crim.App. 2005) (citing Anders, 386 U.S.  at  744),  or  we
may determine that arguable grounds for appeal  exist  and  remand  the
cause to the trial court so that new counsel may be appointed to  brief
issues.   Id.  (citing  Stafford  v.  State,  813 S.W.2d 503,   510
(Tex.Crim.App. 1991)). However, "[o]nly  after  the  issues  have  been
briefed by new counsel may a court of appeals  address  the  merits  of
the issues." 178 S.W.3d at 827.

      We have reviewed counsel's arguments and  we  have  independently
examined the entire record to determine  whether  there  are  any  non-
frivolous issues which might support the appeal.  See Penson  v.  Ohio,
488 U.S. 75, 80, 109 S. Ct. 346, 102 S. Ct. 346, 102 L. Ed. 2d 300  (1988);
In re Schulman, 252 S.W.3d at 409; Stafford v. State, 813 S.W.2d 503,
511 (Tex.Crim.App. 1991).  We have found no such issues.   See  Gainous
v. State, 436 S.W.2d 137, 138 (Tex.Crim.App.  1969).   After  reviewing
the record, counsel's brief and Appellant's pro se  response,  we  find
nothing in the record that might  arguably  support  the  appeal.   See
Bledsoe, 178 S.W.3d at 826-27 (holding that it is constitutional  error
for an appellate court to address nonmeritorious arguments raised in  a
pro se response to an Anders brief).

      Accordingly, counsel's motion to  withdraw  is  granted  and  the
trial court's judgments are affirmed.



                                             Patrick A. Pirtle
                                                         Justice
Do not publish.
-----------------------
[1]See Indictments for Causes Nos. 58,786-A  and  58,787-A.   See  also
Tex. Penal  Code  Ann.  §§  22.021(a)(2)(B),  21.11(a)(1),  12.42(c)(2)
(Vernon Supp. 2009), respectively.

[2]Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967).

[3]Notwithstanding that Appellant was informed of his right to  file  a
pro se petition for discretionary review upon execution  of  the  Trial
Court's Certification of Defendant's  Right  of  Appeal,  counsel  must
comply with Rule 48.4 of the Texas Rules of Appellate  Procedure  which
provides that counsel shall within five  days  after  this  opinion  is
handed down,  send  Appellant  a  copy  of  the  opinion  and  judgment
together with notification of his right to file a pro se  petition  for
discretionary review.  Tex. R. App. P. 48.4.  See In re  Schulman, 252
S.W.2d at 408 n.22 & 411 n.35.

[4]By his pro se response, Appellant raised two issues.   He  questions
(1) whether the trial court  should  have  conducted  an  investigation
into an  alleged  conflict  of  interest  between  the  prosecutor  and
defense counsel and (2)  whether  defense  counsel  should  have  filed
certain motions.  Appellant's "third issue" is in actuality  a  single-
sentence conclusion,  i.e.,  that,  but  for  counsel's  unprofessional
conduct and deficient performance, the outcome of his trial would  have
been different.